UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 333-150937 AUTO SEARCH CARS, INC. (Exact name of registrant as specified in its charter) Nevada 26-1919261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 164 Eleven Levels Rd Ridgefield, CT 06877 (Address of principal executive offices) (203) 216 - 9991 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o As of May17, 2010, the registrant had 188,979,700 shares of its common stock, $0.0001 par value, issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) F - 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 2 ITEM 4. CONTROLS AND PROCEDURES 2 PART II – OTHER INFORMATION 3 ITEM 1. LEGAL PROCEEDINGS 3 ITEM 1A. RISK FACTORS 3 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 3 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 3 ITEM 4. (REMOVED AND RESERVED) 3 ITEM 5. OTHER INFORMATION 3 ITEM 6. EXHIBITS 3 SIGNATURES 4 i PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) TABLE OF CONTENTS Page FINANCIAL STATEMENTS FOR THE THREE MOTNHS ENDED MARCH 31, 2010 Balance Sheets F- 1 Statements of Operations F - 2 Statements of Changes in Stockholders’ Deficiency F - 3 Statements of Cash Flows F - 4 Notes to Financial Statements F -5 to F - 7 ii Auto Search Cars, Inc. (A Development Stage Company) Balance Sheets March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Other Assets Organization costs $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Loan from director Total Current Liabilities Stockholders' Deficiency Preferred Stock, $0.0001 par value, 20,000,000 shares authorized, none issued. - - Common stock, $0.0001 par value, 480,000,000 shares authorized, 188,979,700 shares issued and outstanding for both periods Additional paid-in capital ) ) Accumulated deficit during development stage ) ) Total Stockholders' Deficiency ) ) $ $ See Notes to Financial Statements F - 1 Auto Search Cars, Inc. (A Development Stage Company) Statements Of Operations February 1, 2008 Three months ended March 31, (Inception) to May 31, 2010 Revenue $
